Citation Nr: 1102774	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-35 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for diabetes 
mellitus, type II, with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from March 1959 to January 
1973.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The issues of entitlement to service connection for a skin 
disorder; entitlement to an increased evaluation for 
posttraumatic stress disorder; and entitlement to a total 
disability rating for compensation purposes based on individual 
unemployability  have been raised, but have not been adjudicated 
by the RO.  Therefore, the Board does not have jurisdiction over 
these issues, and they are referred to the RO for appropriate 
action.


FINDING OF FACT

In January 2011, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran, through 
his authorized representative, that a withdrawal of this appeal 
was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's 
authorized representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or by his authorized representative.  Id.  
In the present case, the Veteran, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


